Case 19-67831-bem       Doc 20   Filed 01/16/20 Entered 01/16/20 15:30:29          Desc Main
                                 Document     Page 1 of 2


                        UNITED STATES BANKRUPTCY COURT
                         NORTHERN DISTRICT OF GEORGIA
                                ATLANTA DIVISION
 In Re:                                  Case No. 18-66436

 Edith Perry                                     Chapter 13

 Debtor.                                         Judge Barbara Ellis-Monro

                    NOTICE OF CREDITOR CHANGE OF ADDRESS

Home Point Financial Corporation (“Creditor”), by and through their undersigned agent, hereby
gives notice of a Change of Address on the below filed Claim, effective immediately.

 Claim Number                          2
 Last 4 Digits of Account Number:    1539
 Current Address for Notices:               NEW Address for Notices (Effective Immediately):
  Home Point Financial Corporation           Home Point Financial Corporation
  11511 Luna Road, Suite 300                 11511 Luna Road, Suite 300
  Farmers Branch, TX 75234                   Farmers Branch, TX 75234
 Phone:                                     Phone:
 Email:                                     Email:
 Current Address for Payments:              NEW Address for Payments (Effective Immediately):
  Home Point Financial Corporation           Home Point Financial Corporation
  PO Box 790309                              11511 Luna Road, Suite 300
  St. Louis, MO 63179                        Farmers Branch, TX 75234
 Phone:                                     Phone:
 Email:                                     Email:
                                                 Respectfully Submitted
                                                 /s/ D. Anthony Sottile
                                                 D. Anthony Sottile
                                                 Authorized Agent for Creditor
                                                 Sottile & Barile, LLC
                                                 394 Wards Corner Road, Suite 180
                                                 Loveland, OH 45140
                                                 Phone: 513.444.4100
                                                 Email: bankruptcy@sottileandbarile.com
Case 19-67831-bem        Doc 20     Filed 01/16/20 Entered 01/16/20 15:30:29              Desc Main
                                    Document     Page 2 of 2


                                 CERTIFICATE OF SERVICE

I certify that on January 16, 2020, a copy of the foregoing Notice of Creditor Address Change
was filed electronically. Notice of this filing will be sent to the following party/parties through
the Court’s ECF System. Party/Parties may access this filing through the Court’s system:

       Matthew Thomas Berry, Debtor’s Counsel
       mberry@mattberry.com

       Carrie L Oxendine, Debtor’s Counsel
       coxendine@mattberry.com

       Teresa R. Stephens, Debtor’s Counsel
       tstephens@mattberry.com

       Mary Ida Townson, Chapter 13 Trustee
       courtdailysummary@atlch13tt.com

       Office of the United States Trustee
       (Registered Address) @usdoj.gov

I further certify that on January 16, 2020, a copy of the foregoing Notice of Creditor Address
Change was mailed by first-class U.S. Mail, postage prepaid and properly addressed to the
following:

       Edith Perry, Debtor
       406 Warren Road
       Lawrenceville GA 30044

                                                    /s/ D. Anthony Sottile
                                                    D. Anthony Sottile
                                                    Authorized Agent for Creditor
                                                    Sottile & Barile, LLC
                                                    394 Wards Corner Road, Suite 180
                                                    Loveland, OH 45140
                                                    Phone: 513.444.4100
                                                    Email: bankruptcy@sottileandbarile.com
